DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 5-7, 10-11, 13-19, and 21-23 are currently pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of webs as per claim 22 must be shown or the feature(s) canceled from the claim(s). Additionally, the “at least one branch” much be shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19, 21, and 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites in lines 12-13 that the connectors of the front and back inelastic portions are to be drawn together, however only one of those connectors is actually claimed prior to “the connectors”. One of the two portion’s connector is properly claimed while the other lacks antecedent basis. 
Regarding claim 23, it is unclear what the branch is when the inelastic straps are already claimed. The Specification does mention that the web includes branches, however also based on the same specification the straps are the branches. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner et al. US Publication 2009/0088619 (hereinafter Turner).
Regarding claim 1, Turner discloses an electroencephalography (EEG) headset comprising: a web comprising: a plurality of inelastic straps extending between a first attachment and a second attachment (straps 12, which are detailed as being inelastic as per [0027] with attachments 56 see [0033], each strap has two; “attachment is being defined as an area or point of attachment not a physical component), and at least one electroencephalogram (EEG) electrode coupled to each inelastic strap (electrodes 18 which are connected beneath elements 16 on the straps 12), wherein the web is arranged to span a portion of a crown of a user's head when worn by the user (Figure 5); a first elastic strap coupled to the first attachment (Figure 6 element 54 which is elastic and connects to an inelastic strap near 41); a front inelastic strap connected to the first elastic strap (Figure 6 which shows ; a second elastic strap coupled to the second attachment; and a back inelastic strap connected to the second elastic strap.
Regarding claim 7, Turner discloses that the at least one EEG electrode is configured to contact a user's head when the headset is worn by a user (Figures 2-5 at electrodes 18 under hubs 16); and the headset further comprises a plurality of wires for the at least one EEG electrode (elements 284) and configured to connect to at least one of the first elastic strap, the front inelastic strap, the second elastic strap, or the back inelastic strap (Figure 15 which shows the wires being directly connected to the inelastic straps however they are transitively connected to the other claimed straps given the web is connected to the other straps).  
Regarding claim 10, Turner discloses an arrangement of the first elastic strap, second elastic strap, and third elastic strap is configured to evenly distribute pressure among the at least one EEG electrode (the elastic straps can be individually addressed and tensioned and as such are fully capable of performing this intended use).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Badower et al. US Publication 2015/0282760 (hereinafter Badower).
Regarding claim 2, Turner discloses a plurality of connectors that includes a first part of both the first and second set of connectors (elements 56 as per [0033]), and though the elastic straps do connect to the back and front inelastic straps they are simply tied together at an attachment point and do not include a physical connector (the second part of the set for each of the front and back connectors).
Badower teaches an EEG monitoring headset that includes a plurality of straps that includes a plurality of connectors that are located on the connected straps (elements 142, 144, 146; Figure 3C also shows the elastic straps being tier together at a single connector). It would have been obvious to the skilled artisan before the effective filing date to utilize the connectors along the inelastic straps as taught by Badower in lieu of simply tying the straps off at the claimed locations as taught by Turner in order to allow for greater control in tensioning the elastic straps.
Claims 5, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Turner.
Regarding claim 5, Turner discloses that the at least one EEG electrode comprises: three EEG electrodes that are coupled to each inelastic strap (elements 118 and straps 12) and configured to contact a top of the user's head when worn by the user (electrodes 118 which includes a plurality of EG electrodes at each hub 116).  In the embodiments containing the straps (Figures 2-10), the electrodes 18 do not meet the required quantity limitation per strap. However, Figures 11-12 include an entire cluster of electrodes 118 which do in fact meet the limitation (quantity per strap). Therefore, it would have been obvious to the skilled artisan before the effective filing date to simply increase the electrode count as taught by the embodiment of Figure 12 with the strap based design of Figures 2-10 as predictable results would have ensued (increase of signal accuracy given a large number of electrodes).   
Regarding claim 11, Turner discloses an electroencephalography (EEG) headset comprising a central pressure distribution strap comprising a topside inelastic portion  (element 12 which extends from 24 to 32 as per Figure 6) having a first end connected to a first y-shaped elastic strap and a second end connected to a second y-shaped elastic strap (elements 54); a front inelastic strap comprising a first end connected to a first leg of the first y- shaped elastic strap and a second end connected to a second leg of the first v-shaped elastic strap (inelastic strap 40 which is one of four straps that make up the circumferentially aligned strap going around the user’s head, where the Y-shaped elastic strap contacts 40 at two different ends with each visible across Figures 2 and 6); a back inelastic strap (Figure 4 strap 4 which is another of the four trap making up the circumferential strap shown across the figures) comprising a first end connected to a first leg of the second y-shaped elastic strap and a second end connected to a second leg of the second y-shaped elastic strap (Figure 4 which shows straps at 14 in a Y-shaped configuration); and at least one EEG electrode (element 18) coupled to the inelastic portion of the central pressure distribution strap (18 is set below element 16 which can be seen at several locations in Figures 2-6), wherein the central pressure distribution strap is sized such that, when worn by a user, the front inelastic strap extends over a forehead of the user and the back inelastic strap extends over a back portion of a head of the user (Figures 2 and 4 show that the strap extend at the claimed locations).  
The Y-shaped straps of Turner are not a single strap, but in fact two straps in a y-shaped configuration. The courts have held that without criticality "the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”, see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Given that the Applicant includes no criticality for the shaping of the strap nor the need for it to be a single strap in said Y-shape versus two straps equally anchored in a Y-shape, it would have been obvious to the skilled artisan before the effective filing date to utilize a single strap in a Y-shape in lieu of Turner’s two straps in a Y-shaped configuration as a matter of engineering choice.  
Regarding claim 15, Turner discloses that the at least one EEG electrode is configured to contact the user's head when the headset is worn by the user (Figures 2-5 electrodes 18 which are on the underside of 16); and the headset further comprises a plurality of wires for the at least one EEG electrode (as mentioned above) and configured to connect to the central pressure distribution strap (Figure 15 which shows the wire passing within a layer of the strap).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Alkire US Publication 2010/0036275 (hereinafter Alkire).
Regarding claim 6, Turner discloses that the elastic strap (54) is connected to a Teflon attachment tube (56) but only mentions it is tied off at the end and not that it is stitched ([0033]). Alkire teaches an EEG monitoring headset that includes a plurality of straps (1, 3, and 5) that include attachments that are stitched to a portion of the first elastic strap and the second attachment is stitched to a portion of the second elastic strap ([0050][0052] which details that each of the straps can be attached to each other via stitching or any other attachment means). It would have been obvious to the skilled artisan before the effective filing date to utilize the stitching as taught by Alkire with the device of Turner as predictable results would have ensued (attaching the straps to each other to allow for tensioning). 
Regarding claim 13, Turner discloses the above mentioned straps, but is silent on the connection type being stitching. Alkire teaches an EEG monitoring headset that includes a plurality of straps (1, 3, and 5) that include attachments that are stitched to a portion of the first elastic strap and the second attachment is stitched to a portion of the second elastic strap ([0050][0052] which details that each of the straps can be attached to each other via stitching or any other attachment means). It would have been obvious to the skilled artisan before the effective filing date to utilize the stitching as taught by Alkire with the device of Turner as predictable results would have ensued (attaching the straps to each other to allow for tensioning). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Alkire, as applied to claim 13, and in further view of Badower. 
Regarding claim 14, Turner discloses the at least one EEG electrode (as mentioned above) and though shows the use of two electrodes in the claimed location is silent on a third. Turner further teaches another (fourth) electrode that is coupled to the topside inelastic portion of the central pressure distribution strap and configured to contact a top of the user's head of the user when worn by the user (Figures 4-6 which shows a unit 16 with associated electrode 18 on a top portion of the head).  
Badower teaches an EEG headset that includes a series of straps and electrodes where there are at least three EEG electrodes (elements 320) coupled to the front inelastic strap of the central pressure distribution strap and configured to contact the forehead of the head when worn by the user (Figure 1E and 4). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional electrode as taught by Badower (duplication of known parts) with the device of Turner as predictable results would have ensued (additional monitoring of EEG signals along the 10-20 standard placement scheme).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Fadem US Publication 2010/0125190 (hereinafter Fadem).
Regarding claim 22, Turner discloses the web as defined above, but is silent on there being multiple webs given the unitary strap design. Fadem teaches an EEG strap based headset that includes each of the straps are separate from each other as they connect to each electrode (Figures 1 and 5, which shows each strap is singular). Given this teaching to have each strap separate from another, once applied to Turner would then be a design that included a plurality of webs with the same components as mentioned above. 

    PNG
    media_image1.png
    580
    472
    media_image1.png
    Greyscale

The annotated Figure 5 of Turner (above) now includes a plurality of webs based on the special definition of “web” provided in the claims. Therefore, it would have been obvious to the skilled artisan before the effective filing date to utilize the individual straps as taught by Fadem with the unitary straps of Turner as predictable results would have ensued (allow for replacement of individual pieces as desired). This is a desirable feature where a single damaged strap can replaced instead of the entire device, and given that the courts have further held adjustability when needed is not a patentable advantage, see  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). 
Regarding claim 23, given the above interpretation of the resultant combination of Turner in view of Fadem, there are now at least plurality of inelastic straps comprises at least one branch (Figure 5 of Turner provides the general configuration of straps while Fadem details having them individually designed; a branch is being interpreted as one of the inelastic straps as defined in the original disclosure). It would have been obvious to the skilled artisan before the effective filing date to utilize the individual straps as taught by Fadem with the unitary straps of Turner as predictable results would have ensued (allow for replacement of individual pieces as desired).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Once the 112 second rejection is overcome the general subject matter is considered allowable over the prior art of record. Claim 16 details an elastic strap arranged to connect the front and back inelastic portions of the central strap to the chin strap, wherein the elastic strap is connected to one of the front or back inelastic portions of the central strap and, when worn, weaves through a connector of the other of the front or back inelastic portions and through a connector of the chin strap such that tension applied to the chin strap draws the connectors of the front and back inelastic portions together. The weaving of the same elastic strap through the connectors of each of the inelastic (front and back) straps and the chin strap where when tension is applied to the chin strap the two connectors of the inelastic portions (both the front and back portions) are drawn together.
The closest prior art of record neither has the elastic strap weave as claimed through the three connectors (again once the 112 rejection is cleared up) nor would they be capable of performing the claimed intended use of bringing the connectors of the inelastic portions (front and back) closer together while tensioning the chin strap.
Oommen US Patent 5,293,867 (Figures 2 and 6), Feiner US Publication 2019/0282168 (Figures 4A-B), Floyd US Publication 2018/0271444 (Figures 2-3) all includes similar designs where the three straps mentioned above are connected but all fail to meet the claimed limitation for the reasons mentioned above. 
Badower ‘760 (from the rejection above) is the closest in that the elastic strap 160 weaves through a connector on a front inelastic strap and a connector on a back inelastic strap while bringing the connectors closer together. Badower however is silent on including a chin strap and the associated connector. Though those are very common for head worn EEG headsets and reasonably combinable to a device such as Badower, there are no references that have the elastic strap pass through the connector of the chin strap as well as the other straps such that when the chin strap has a tension placed on it the inelastic strap connectors are brought closer together. Those connectors for the chin strap are always separate more akin to what Oommen, Feiner, and Floyd teach.
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 16 have been considered but are moot in view of the new ground(s) of rejection. New art has been applied above where appropriate to overcome the deficiencies of the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794